      Case 5:18-cv-00695-BKS-TWD Document 23 Filed 02/27/19 Page 1 of 1




February 27, 2019                                                             Martin P. Duffey
                                                                              Direct Phone 215-665-2780
                                                                              Direct Fax   215-701-2480
VIA ECF                                                                       mduffey@cozen.com



Hon. Therese Wiley Dancks
U.S. Magistrate Judge
Federal Building and U.S. Courthouse
P.O. Box 7346
Syracuse, NY 13261-7346

Re:      Donald M. McCall, Jr., et al. v. United States of America
         Civil Action No. 5:18-cv-695 (BKS/TWD)
         Our File No. 394664

Dear Judge Dancks:

Our law firm represents the Plaintiff, Donald McCall in the above captioned matter. There is
currently a telephone status conference scheduled with the Court and all counsel for Monday,
March 11, 2019 at 10 a.m. Unfortunately, I recently learned that I will be unavailable on that
date and time. I am currently scheduled to begin trial in the Court of Claims in White Plains, on
March 4, 2019. I had originally anticipated that the trial would be completed by Friday, March 8,
2019. However, the expert for the Defendant is not available until March 11, 2019 and the
Court has agreed to allow him to provide his testimony on that date.

Under the circumstances, I respectfully request an adjournment of the telephone status
conference. I have communicated with defense counsel who consents to this request. Defense
counsel and I are both available on March 12 and 15, 2019 if one of those dates works for the
Court.

We look forward to hearing from you.


Respectfully submitted,

COZEN O'CONNOR




BY:      MARTIN P. DUFFEY

MPD/js

cc:      Ransom P. Reynolds, III, Esquire


 LEGAL\40091144\1


                                  45 Broadway 16th Floor New York, NY 10006
                          212.509.9400   800.437.7040   212.509.9492 Fax   cozen.com
